OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 17, 1958. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the *239report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice found respondent guilty, inter alia, of the following misconduct: after respondent’s law firm was retained and paid a fee of $500, respondent neglected to interpose an answer on behalf of his client; after the same client retained the firm to prosecute two other matters, the client was required to commence an action against respondent and his partner, seeking the return of the $500 fee and damages in the amount of $4,500 for alleged conversion for failure to turn over the files belonging to the client; after respondent’s firm had agreed and stipulated to settle the afore-mentioned action by the payment of $750 and by delivery of the files, respondent failed to comply with this agreement; after the Civil Court of the City of New York, New York County, ordered respondent to turn over the files mentioned above, respondent failed to do so; after the client obtained a default judgment against respondent for $750 plus interest, costs and disbursements, respondent failed to satisfy said judgment; after being retained, respondent failed to prosecute an action for eviction although the fee had been paid; after being retained in a matter to recover a debt of approximately $3,000, respondent converted the money to his own use; after several matters were forwarded to respondent by a commercial referral service, respondent neglected said matters, failed to return files to clients, failed to submit closing reports to the forwarding service and failed to advise his clients of the status of these matters; and in several matters respondent failed to respond to the communications of his clients and the communications of the petitioner Grievance Committee.
After reviewing all of the evidence and the report of Mr. Justice Ferraro, we are in full accord with the findings contained in the report. Accordingly, the petitioner’s motion to confirm the report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Hopkins, J. P., Damiani, Titone, O’Connor and Rabin, JJ., concur.